UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):December 17, 2010 PhotoMedex, Inc. (Exact Name of Registrant Specified in Charter) Delaware 0-11635 59-2058100 (State or Other (Commission File (I.R.S. Employer Jurisdiction of Number) Identification No.) Incorporation) 147 Keystone Drive, Montgomeryville, Pennsylvania (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:215-619-3600 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.02.Termination of a Material Definitive Agreement. Galderma Laboratories, L.P. (“Galderma”) and PhotoMedex, Inc. (the “Company”) have mutually agreed that as of December 17, 2010, the Company will no longer promote Metvixia® (methyl aminolevulinate) Cream, 16.8% (“Metvixia”) or the Aktilite® CL128 lamp (“Aktilite”) for Galderma. Galderma will make Metvixia and the Aktilite available for purchase by its customers.Galderma and the Company have further agreed that the Company shall not, and shall cause its affiliates not to, promote any branded non-generic drug indicated for, or routinely prescribed for, photodynamic therapy treatment of non-hyperkeratotic actinic keratosis in the specified territory until after June 17, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this current report to be signed on its behalf by the undersigned hereunto duly authorized. PHOTOMEDEX, INC. Date:December 17, 2010 By:/s/ Dennis McGrath Dennis McGrath Chief Executive Officer
